Citation Nr: 1045786	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  02-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1976 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 2006, 
the Board granted the petition to reopen a service connection for 
a bilateral eye disability, and remanded the claims listed on the 
title page for additional notification and development actions.  

The issue of entitlement to service connection for a 
dental disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issue of service connection for an acquired psychiatric 
disorder and gastritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The persuasive evidence does not show that the Veteran has an 
ocular disability that was either aggravated or incurred during 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye 
disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including degenerative joint 
disease/ arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service records show that the Veteran was noted to have a 
preexisting visual defect upon entrance into service.  The 
provisions of 38 U.S.C.A. § 1153 provide criteria for determining 
when a preexisting disability has been aggravated.  Under the 
statute, a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also 38 C.F.R. § 
3.306(b).

The Board also notes that diagnosed refractive error is deemed by 
the regulations as being a congenital or developmental disorder, 
and hence, is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes. 
Accordingly, service connection for refractive errors is 
precluded as a matter of law. 38 C.F.R. §§ 3.303(c), 4.9 (2010); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Evidence

The Veteran's entrance and separation examination reports show 
that clinical examinations revealed refractive error.  During 
active service, service treatment records show that the Veteran 
complained of pain in both eyes.  In February 1977, he reported 
right eye pain and was given medication.  In April 1977, the 
examiner diagnosed conjunctivitis based upon complains of right 
eye pain.  Then a July 1977 note includes complaints of left eye 
pain.  On this occasion the examiner did not observe redness or 
inflammation and declined to make a diagnosis.  In November 1977, 
the Veteran complained of pain in his right eye, but was deferred 
treatment.  

VA treatment records starting in August 2000 show treatment for 
several ocular disorders including myopia, prebyopia, and 
strabismus.  A handwritten VA treatment note, dated November 
2001, suggest the presence of cataracts; however this disorder is 
not referred to in subsequent VA treatment records.

The Veteran was afforded a VA ophthalmology examination in July 
2009.  He reported having right eye discomfort behind the globe 
and poor focus since about 1977.  He denied any present ocular 
pain.  The examiner reviewed the claims file and performed a 
clinical examination with appropriate testing.  It confirmed 
refractive error in both eyes, fully corrected by glasses.  After 
reviewing clinical testing results, the examiner made the 
following diagnoses: refractive error including myopia left 
greater than right, astigmatism, and presbyopia; bilateral 
incipient senile cataracts; and intermittent exotropia.  He 
commented that the loss of vision is caused by refractive error 
and the exotropia was interrelated to this problem.  He further 
stated that all listed diagnoses were not the result of either 
active service or that active service did not aggravate these 
disorders beyond a normal progression.  

Analysis

The Veteran contends his eye disorders were either initially 
manifest during service or aggravated beyond a normal 
progression.  The record shows that the Veteran presently has 
myopia, astigmatism, prebyopia, strabismus or exotropia, and 
bilateral incipient senile cataracts.  First, the regulations are 
clear that refractive errors, which the VA examiner listed as 
myopia, astigmatism, and prebyopia, are not disabilities for 
compensation purpose.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn, 
supra.  These refractive ocular disorders must be precluded from 
consideration as a matter of law.  See id.  

The diagnoses left for consideration is bilateral incipient 
cataracts and exotropia /strabismus.  Although the Veteran is 
competent to report readily observable symptoms, such as vision 
loss or ocular discomfort, he is not qualified with the necessary 
education or training in ophthalmology to render diagnosis or 
opinion based upon scientific principles.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 Vet. App. 
1313 (Fed. Cir. 2009).  Competent medical evidence is required to 
establish a diagnosis and nexus of the ocular disorders raised by 
the record.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See id.; Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004).  Therefore, the Veteran's assertions of a 
nexus are accorded no weight as a finding concerning the etiology 
for the ocular disorders of bilateral incipient cataracts and 
exotropia necessitate medical expertise beyond lay observation.  
See id.; 38 C.F.R. § 3.303(b).    

The only competent medical evidence regarding the Veteran's 
ocular disorders and their etiology is the July 2009 VA 
ophthalmology examination report.  The examiner opined that all 
disorders, including the refractive errors, are less likely 
related to active service.  He based his opinion upon present 
clinical examination results and review of the record.  There is 
no other competent medical evidence of record indicating that the 
Veteran may have an ocular disorder that was either incurred or 
aggravated during active service.  The claim is denied.  38 
C.F.R. §§ 3.159(a)(1); 3.303(b),(c), 3.306.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2006 letter.  The 
Veteran was afforded an opportunity to present information and 
evidence in light of this notice before subsequent adjudication 
by the RO  in an August 2009 Supplemental Statement of the Case.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board must consider whether there has been substantial 
compliance with the prior remand directives.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  In this instance, the Board 
remanded the appeal in May 2006 for the RO/AMC to provide 
adequate notification, conduct an additional search for National 
Guard records, obtain updated VA treatment records, and provide a 
VA examination.  The RO/AMC issued a June 2006 notification 
letter fully complying with the remand directives and contacted 
the appropriate custodians for the National Guard records.  The 
RO/AMC also obtained a July 2009 VA ophthalmology examination, 
updated VA treatment records, and contacted identified private 
medical providers.  The Board finds the record is in substantial 
compliance with the prior remand instructions with respect to 
this claim.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed vision disorder described by the 
Veteran.  Additionally, the Veteran was afforded a VA 
ophthalmology examination in July 2009 that was fully adequate 
for the purposes of adjudication.  The VA examination report 
reflects a thorough review of the claims file, clinical 
examination, and opinion based upon the record by an 
appropriately qualified healthcare provider.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a bilateral eye disability is denied.  


REMAND

The issue of service connection for an acquired psychiatric 
disorder is remanded for additional development, including a VA 
psychological examination.  Additionally, in September 2005, the 
Veteran raised the theory of entitlement that gastritis was 
secondary to his psychological disorder.  38 C.F.R. § 3.310.  
Thus, the issue of gastritis is intertwined with an acquired 
psychiatric disorder and the development actions for an acquired 
psychiatric disorder must be completed before adjudication for 
the gastritis claim can commence.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).

The Veteran asserts that stress experienced during service is 
related to his present psychological problems.  He submitted a 
personnel record from August 1979 reflecting an unsatisfactory 
evaluation by a supervisor.  He also asserted receiving 
psychiatric treatment in 1984 at the Mayaguez, Puerto Rico VA 
medical center (VAMC).  The Veteran's personnel records are not 
associated with the record, and it is unclear whether the 
Mayaguez VAMC has been contacted for records covering 1984.  The 
RO/AMC must obtain the Veteran's personnel records and contact 
the Mayaguez VAMC for all treatment records from September 1979 
through January 1997.  After associating all outstanding records 
with the claims file, schedule the Veteran for a VA psychological 
examination as detailed below.  

The record shows that Veteran has not received a VA psychological 
examination in connection with his claim.  Medical records 
document periodic mental health treatment during the past 10 
years, but do not reference any relationship to active service.  
Service treatment records are silent as to any psychological 
problems.  Nonetheless, the Veteran reported experiencing stress 
during active service and attributed it to the development of 
subsequent psychological problems.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for determining whether there is an 
indication that the disability in question may be associated with 
the Veteran's service or with another service-connected 
disability, and that a VA examination is "necessary" under 38 
U.S.C.A. § 5103A(d), is low.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The only evidence of nexus is the Veteran's own 
lay statements of a positive association.  The Veteran is 
competent to report psychological symptoms, and the record does 
not suggest the Veteran's reports are inherently incredible.  
Washington, supra.; Davidson, supra.  The Board finds the 
Veteran's lay statements sufficient to meet the nexus criteria 
for providing a VA examination.  See id.  Again, the Board 
stresses that the threshold for finding that a disability may be 
associated with active service is "low" for purposes of 
triggering VA's duty to assist by providing an examination.  See 
McLendon, supra.  

The RO/AMC must schedule the Veteran for a VA psychological 
examination.  Additionally, the VA examination report must 
address whether the Veteran developed gastritis secondary to any 
positively related psychological disorder.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008) (VA examination report must 
address all theories of entitlement).

The following considerations will govern the examination.  The 
claims file must be made available for review.  The examiner is 
to carefully review the record, interview the Veteran, and 
conduct a mental status examination.  He or she must express all 
present psychological diagnosis(es).  For each diagnosis, the 
examiner must state whether it is more or less likely related to 
the reported stress experienced during active service.  
Additionally, if and only if, the examiner finds a positive 
association between any psychiatric disorder and active service, 
he or she must opine whether it is more or less likely the 
Veteran developed gastritis due to the psychological disorder.  A 
scientific rationale must accompany all opinions.  If an opinion 
cannot be provided without resort to speculation, he or she must 
so state and further identify any missing information that would 
generate a nonspeculative opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Mayaguez, Puerto Rico VAMC 
for all treatment records from approximately 
September 1979 through January 1997 and 
associate any records generated with the 
claims file.  Document all correspondence 
with the VAMC.  

2.  Contact the appropriate custodian for the 
Veteran's personnel records and associate any 
records generated with the claims file.  
Document all correspondence with the 
custodians.

3.  After associating all VAMC records and 
personnel records with the claims file, 
schedule the Veteran for a VA psychological 
examination.  

The following considerations will govern the 
examination.  The claims file must be made 
available for review.  The examiner is to 
carefully review the record, interview the 
Veteran, and conduct a mental status 
examination.  He or she must express all 
present psychological diagnosis(es).  

For each diagnosis, the examiner must state 
whether it is more or less likely related to 
the reported stress experienced during active 
service.  Additionally, if and only if, the 
examiner finds a positive association between 
any psychiatric disorder and active service, 
he or she must opine whether it is more or 
less likely the Veteran developed gastritis 
due to the psychological disorder.  

A scientific rationale must accompany all 
opinions.  If an opinion cannot be provided 
without resort to speculation, he or she must 
so state and further identify any missing 
information that would generate a 
nonspeculative opinion.  

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


